Cook, J.,
dissenting. I respectfully dissent from the decision to dismiss this case as improvidently allowed. This decision is inconsistent with the majority opinion rendered in Ross v. Farmers Ins. Group of Cos. (1998), 82 Ohio St.3d 281, 695 N.E.2d 732, and today’s decision to order briefing in Hillyer v. Great Am. Ins. Co. (1998), 82 Ohio St.3d 1224, 696 N.E.2d 598. For the sake of consistency, we should set this case for briefing on the Ross issue as we have done in Hillyer.
We held this case for Ross on the issue of whether to apply the current version of R.C. 3937.18, or the former version of that statute as interpreted in Savoie v. Grange Mut. Ins. Co. (1993), 67 Ohio St.3d 500, 620 N.E.2d 809. Although the potentially applicable divisions of former and current R.C. 3937.18 are different in the two cases, the core legal issue is the same — what version of R.C. 3937.18 applies? Despite holding in Ross that the date of contracting determines which version of R.C. 3937.18 applies, the majority nevertheless lets stand the Jewett court’s ruling, applying the law in effect on the accident date. I believe that the parties to this case should have the same opportunity given the Hillyer litigants to argue whether the rule in Ross also controls their situation and, if not, what rule should control. Therefore, I must respectfully dissent.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.